Title: To James Madison from William Lewis, 15 October 1804 (Abstract)
From: Lewis, William
To: Madison, James


15 October 1804, “Cambridge in Dorchester County Estren [sic] Shore Maryland.” “I take the liberty of add[r]essing You on a Subject of the greatest importance to myself and familey, the losses I sustaind in consequence of the unlawfull and unprecedented Seizure of the Schooner ⟨Maria⟩ by the Captn. of the french National frigate La ⟨Bidane?⟩ injures me so much I am in hopes it will plead my apoligy. I embark’d my all in that Schooner and fitted her out to sea all new … and December 6th 1802 arived at the Island of Tobago with a Cargo of lumber Consisting of Hogshead Staves Heading & Shingles, which I have now my bills of Lading to shew imediately after my arivell I went to the costom House with my Regester and other papers.… From thence went to the then Governor of the Island who gave us permission to trade with the planters, and the Same day the Captn. of the frigate La Bidane Sent a boat with Six men and Seized the Schooner and forsed us out to Sea, and Gave orders to his men to take us to Martinico, they Not knowing how to worke the Schooner tore the Sails and riging to Shatters and it was with dificulty that we could get to St. Cro[i]x, they plundered us of every thing they Could, and from the Sick men they Had on Board my Schooner we was oblijed to preform a Long and Rigid quarintine—and I was oblijed to pay the Dor. for his attendance on the men who occasioned our quarintine, and … the passage of one of there officers to go with myself to Martinico for trial when I Arivd at martinico the Captn of the frigate La Bidane, forsed my papers on me, and would not inform me for what he done it, from being detaind all the winter, the worms eat out the Botom of my Schooner. I was Compelld to Botomerie my Schooner in Tobago for Outfitts to come to America—thus have lost my Schooner and all the dependance I had to Support Myself & family, & Suffered every posible Insult from a Lawless Banditti who feel power and forget wright.… I am in hopes You have Received Some information from france since the 25th October last I had the honour of Receiving a Letter from You thro a Mr. Pratt of Baltimore informing me that my claime would be sent on in a few days to Mr. Livingston Our Minister at paris.” Will appreciate “any information on the Subject.”
